DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The application’s status as a 371 of PCT/JP2017/046913, filing date 12/27/2017, is hereby acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/04/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0085], reference characters S200, S202, S204, S206, and S208 are used to refer to the flowchart of FIG. 14. However, no such reference characters appear in FIG. 14, and instead appear in FIG. 8.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a recognizer configured to recognize…” / “recognizing… by a recognizer” in independent claims 1 and 13
Corresponding support in the specification is found in at least paragraph [0041], which discloses that the “recognizer 130 recognizes a surrounding situation of the own vehicle M based on information input from the camera 10, the radar device 12, and the finder 14 via the object recognition device 16”. Paragraph [0027] further discloses that “The vehicle system 1 includes, for example… an object recognition device 16…” Thus, the recognizer will be interpreted as a component of a vehicle control system which recognizes an environment of the vehicle based on input from devices such as a camera or radar device.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim is rendered indefinite because it is unclear whether the claimed limitation requires “the own vehicle is caused to travel behind a first vehicle” or “the own vehicle is caused to travel behind a second vehicle traveling in a second traveling lane based on a state of the second traveling lane of a destination to which the first vehicle moves to avoid an obstacle by steering when the recognizer recognizes the first vehicle which is traveling in front of the own vehicle in a first traveling lane in which the own vehicle is traveling and the obstacle which is in front of the first vehicle.” More specifically, it is unclear as to whether the first claimed option includes the limitation “based on a state of the second traveling lane of a destination to which the first vehicle moves to avoid an obstacle by steering when the recognizer recognizes the first vehicle which is traveling in front of the own vehicle in a first traveling lane in which the own vehicle is traveling and the obstacle which is in front of the first vehicle.” As claimed, the language can be interpreted to imply that the vehicle control device only needs to cause the own vehicle to travel behind a first vehicle; it is unclear whether this determination is required to be made based on a state of the second traveling lane to which the first vehicle moves. For the purposes of this examination, the limitation will be interpreted as including the aforementioned limitation when causing the own vehicle to travel behind a first vehicle. Further, it is unclear as to what the limitation “based on a state of the second traveling lane of a destination to which the first vehicle moves to avoid an obstacle by steering” requires. In particular, it is unclear if the second traveling lane is meant to be associated with a particular destination (e.g., an ending destination to a route) or if the second traveling lane is meant to be interpreted as the lane-change destination of the first vehicle. For the purposes of this examination, the limitation will be interpreted as being directed towards a lane-change destination of the first vehicle.
Independent claims 13 and 14 are parallel in scope to independent claim 1 and include substantially similar limitations as discussed above. Accordingly, independent claims 13 and 14 are rejected under similar reasoning as independent claim 1.
Claims 2-12 depend upon independent claim 1 and therefore inherit the above-described deficiencies. Accordingly, claims 2-12 are rejected under similar reasoning as independent claim 1.
	Regarding claim 10, it is unclear as to whether the claimed invention requires that the driving controller “performs an operation of directing a traveling direction of the own vehicle towards a second traveling lane” or “performs an operation of directing a traveling direction of the own vehicle towards a second traveling lane…when the driving controller determines that it is difficult to enter the second traveling lane…” In other words, while it is clear that the option of “an operation of bringing a lateral position of the own vehicle near the second traveling lane side” includes the limitation “when the driving controller determines that it is difficult to enter the second traveling lane based on the state of the second traveling lane.”, the same cannot be said for the first case involving directing a traveling direction of the own vehicle towards a second traveling lane. For the purposes of this destination, the limitation will when the driving controller determines that it is difficult to enter the second traveling lane based on the state of the second traveling lane.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boegel (US 2019/0073910 A1).

Regarding claim 1, Boegel teaches a vehicle control device, comprising:
a recognizer configured to recognize a surrounding environment of an own vehicle;
Boegel teaches ([0015]): "As shown in FIG. 1, the lead vehicle of the platoon may detect the object (such as via long range sensing, such as via a vision-based sensing system or radar system or LIDAR sensing system of the like), whereby the vehicles in the platoon determine the presence of another vehicle or vehicles in the left side traffic lane at or near the platoon. Optionally, and as shown in FIG. 2, the presence of the obstacle may be determined by a non-platoon vehicle (such as via a short range sensing system), whereby the detection of the obstacle is communicated to the lead platoon vehicle (such as via a V2V communication link or the like), and the information is also communicated to the other vehicles of the platoon."
and a driving controller configured to perform driving control of the own vehicle with reference to a recognition result from the recognizer
Boegel teaches ([0020]): "The individual platoon vehicles may be autonomously controlled or semi-autonomously controlled… The platoon control system may provide individual control of the platoon vehicle controls to maintain the desired or appropriate gap or spacing, and may adjust control of one or more of the platoon vehicles when a change is made to the platoon... Similarly, the platoon vehicle control or controls may adjust the speed of one or more of the platoon vehicles to create a gap to allow entry into the platoon of vehicles of another vehicle entering the autonomous traffic lane. The platoon control may determine the departure of a platoon vehicle… via sensors of one or more of the remaining platoon vehicles." Boegel further teaches ([0016]): "It may be assumed that it is known that the distant object blocks the right lane at a known distance ahead, by the platoon control. That information may come from platoon vehicle inherent environmental sensors, such as visual cameras, infrared cameras, time of flight sensors, structured light sensors, RADAR, LIDAR, ultrasound sensors or any other kind of ranging sensor
and configured to determine whether the own vehicle is caused to travel behind a first vehicle or the own vehicle is caused to travel behind a second vehicle traveling in a second traveling lane based on a state of the second traveling lane of a destination to which the first vehicle moves to avoid an obstacle by steering when the recognizer recognizes the first vehicle which is traveling in front of the own vehicle in a first traveling lane in which the own vehicle is traveling and the obstacle which is in front of the first vehicle.
Boegel teaches ([0018]): "For example, when it is desired for the platoon of vehicles to change lanes (such as responsive to a determination of an obstacle or slower vehicle ahead of and in the current or initial traffic lane of the platoon of vehicles…), the front vehicle senses ahead and to the side to determine if any object or vehicle is present in the other traffic lane or target lane, while the rear vehicle senses rearward and sideward to determine if there is a fast approaching vehicle in the other lane (or in the current or initial lane of travel), while the middle vehicle or vehicles sense sideward to determine if there are any vehicles present in the other lane. When it is determined that the other lane is clear (at least clear in the region in which the platoon of vehicles will occupy), and if it is desired or appropriate for the platoon of vehicles to change lanes, the rear vehicle changes lanes first (FIGS. 5-7), followed by the next rearward-most vehicle (FIGS. 7-10), and then followed by the next rearward-most vehicle (FIGS. 9-13), and then followed by the next rearward-most vehicle (FIGS. 12-15), which is the second vehicle in line in the illustrated example, and finally followed by the leading vehicle (FIGS. 15-18)." FIG. 18, included below, best demonstrates that, after the lane change, the vehicle platoon is made to travel behind a second vehicle traveling in a second traveling lane located immediately in front of the leading vehicle of the platoon.

    PNG
    media_image1.png
    173
    947
    media_image1.png
    Greyscale


Regarding claim 2, Boegel teaches the aforementioned limitations of claim 1. Boegel further teaches:
the recognizer predicts whether the second vehicle intends to follow the first vehicle based on a state of the second vehicle,
Boegel teaches ([0020]): "The individual platoon vehicles may be autonomously controlled or semi-autonomously controlled… The platoon control system may provide individual control of the platoon vehicle controls to maintain the desired or appropriate gap or spacing, and may adjust control of one or more of the platoon vehicles when a change is made to the platoon... Similarly, the platoon vehicle control or controls may adjust the speed of one or more of the platoon vehicles to create a gap to allow entry into the platoon of vehicles of another vehicle entering the autonomous traffic lane." Boegel further teaches (Claim 18): "and wherein, responsive to a wireless communication from another vehicle that is approaching the platoon of vehicles to join the platoon of vehicles, said platoon control communicates to the individual platoon vehicle controls of the respective platoon vehicles and, responsive to that communication from said platoon control, said individual platoon vehicle controls of at least some of the platoon vehicles control the respective platoon vehicles to create a gap between two of the platoon vehicles to accommodate the other vehicle in the platoon of vehicles at the gap." Here, the 
and wherein the driving controller determines to cause the own vehicle to travel behind the second vehicle when the recognizer predicts that the second vehicle intends to follow the first vehicle.
Boegel teaches (Claim 18): "and wherein, responsive to a wireless communication from another vehicle that is approaching the platoon of vehicles to join the platoon of vehicles, said platoon control communicates to the individual platoon vehicle controls of the respective platoon vehicles and, responsive to that communication from said platoon control, said individual platoon vehicle controls of at least some of the platoon vehicles control the respective platoon vehicles to create a gap between two of the platoon vehicles to accommodate the other vehicle in the platoon of vehicles at the gap." Here, the rear-most of the two vehicles used to create the gap corresponds to the own vehicle, which is then made to travel behind the second vehicle.

Regarding claim 13, Boegel teaches a vehicle control method, comprising:
recognizing a surrounding environment of an own vehicle by a recognizer;
Boegel teaches ([0015]): "As shown in FIG. 1, the lead vehicle of the platoon may detect the object (such as via long range sensing, such as via a vision-based sensing system or radar system or LIDAR sensing system of the like), whereby the vehicles in the platoon determine the presence of another vehicle or vehicles in the left side traffic lane at or near the platoon. Optionally, and as shown in FIG. 2, the presence of the obstacle may be determined by a non-platoon vehicle (such as via a short range sensing system), whereby the detection of the obstacle is communicated to the lead platoon vehicle (such as via a V2V communication link or the like), and the information is also communicated to the other vehicles of the platoon."
a driving controller that performs driving control of the own vehicle with reference to a recognition result from the recognizer,
Boegel teaches ([0020]): "The individual platoon vehicles may be autonomously controlled or semi-autonomously controlled… The platoon control system may provide individual control of the platoon vehicle controls to maintain the desired or appropriate gap or spacing, and may adjust control of one or more of the platoon vehicles when a change is made to the platoon... Similarly, the platoon vehicle control or controls may adjust the speed of one or more of the platoon vehicles to create a gap to allow entry into the platoon of vehicles of another vehicle entering the autonomous traffic lane. The platoon control may determine the departure of a platoon vehicle… via sensors of one or more of the remaining platoon vehicles." Boegel further teaches ([0016]): "It may be assumed that it is known that the distant object blocks the right lane at a known distance ahead, by the platoon control. That information may come from platoon vehicle inherent environmental sensors, such as visual cameras, infrared cameras, time of flight sensors, structured light sensors, RADAR, LIDAR, ultrasound sensors or any other kind of ranging sensor..."
determining, by a driving controller… whether the own vehicle is caused to travel behind a first vehicle or the own vehicle is caused to travel behind a second vehicle traveling in a second traveling lane based on a state of the second traveling lane of a destination to which the first vehicle moves to avoid an obstacle by steering when the recognizer recognizes the first vehicle which is traveling in front of the own vehicle in a first traveling lane in which the own vehicle is traveling and the obstacle which is in front of the first vehicle.
Boegel teaches ([0018]): "For example, when it is desired for the platoon of vehicles to change lanes (such as responsive to a determination of an obstacle or slower vehicle ahead of and in the current or initial traffic lane of the platoon of vehicles…), the front vehicle senses ahead and to the side to determine if any object or vehicle is present in the other traffic lane or target lane, while the rear vehicle senses rearward and sideward to determine if there is a fast approaching vehicle in the other lane (or in the current or initial lane of travel), while the middle vehicle or vehicles sense sideward to determine if there are any vehicles present in the other lane. When it is determined that the other lane is clear (at least clear in the region in which the platoon of vehicles will occupy), and if it is desired or appropriate for the platoon of vehicles to change lanes, the rear vehicle changes lanes first (FIGS. 5-7), followed by the next rearward-most vehicle (FIGS. 7-10), and then followed by the next rearward-most vehicle (FIGS. 9-13), and then followed by the next rearward-most vehicle (FIGS. 12-15), which is the second vehicle in line in the illustrated example, and finally followed by the leading vehicle (FIGS. 15-18)." FIG. 18, included above, best demonstrates that, after the lane change, the vehicle platoon is made to travel behind a second vehicle traveling in a second traveling lane located immediately in front of the leading vehicle of the platoon.

Regarding claim 14, Boegel teaches a computer-readable non-transitory storage medium (“a kind of cumulative cloud”, [0024]) storing a program (“…organized to exchange storing and or processing tasks and results in a kind of cumulative cloud”, [0024]) causing a computer mounted in an own vehicle to perform:
recognizing a surrounding environment of the own vehicle;
Boegel teaches ([0015]): "As shown in FIG. 1, the lead vehicle of the platoon may detect the object (such as via long range sensing, such as via a vision-based sensing system or radar system or LIDAR sensing system of the like), whereby the vehicles in the platoon determine the presence of another vehicle or vehicles in the left side traffic lane at or near the platoon. Optionally, and as shown in FIG. 2, the presence of the obstacle may be determined by a non-platoon vehicle (such as via a short range sensing system), whereby the detection of the obstacle is communicated to the lead platoon vehicle (such as via a V2V communication link or the like), and the information is also communicated to the other vehicles of the platoon."
performing driving control of the own vehicle with reference to a recognition result;
Boegel teaches ([0020]): "The individual platoon vehicles may be autonomously controlled or semi-autonomously controlled… The platoon control system may provide individual control of the platoon vehicle controls to maintain the desired or appropriate gap or spacing, and may adjust control of one or more of the platoon vehicles when a change is made to the platoon... Similarly, the platoon vehicle control or controls may adjust the speed of one or more of the platoon vehicles to create a gap to allow entry into the platoon of vehicles of another vehicle entering the autonomous traffic lane. The platoon control may determine the departure of a platoon vehicle… via sensors of one or more of the remaining platoon vehicles." Boegel further teaches ([0016]): "It may be assumed that it is known that the distant object blocks the right lane at a known distance ahead, by the platoon control. That information may come from platoon vehicle inherent environmental sensors, such as visual cameras, infrared cameras, time of flight sensors, structured light sensors, RADAR, LIDAR, ultrasound sensors or any other kind of ranging sensor
and determining whether the own vehicle is caused to travel behind a first vehicle or the own vehicle is caused to travel behind a second vehicle traveling in a second traveling lane based on a state of the second traveling lane of a destination to which the first vehicle moves to avoid an obstacle by steering when the first vehicle which is traveling in front of the own vehicle in a first traveling lane in which the own vehicle is traveling and the obstacle which is in front of the first vehicle are recognized.
Boegel teaches ([0018]): "For example, when it is desired for the platoon of vehicles to change lanes (such as responsive to a determination of an obstacle or slower vehicle ahead of and in the current or initial traffic lane of the platoon of vehicles…), the front vehicle senses ahead and to the side to determine if any object or vehicle is present in the other traffic lane or target lane, while the rear vehicle senses rearward and sideward to determine if there is a fast approaching vehicle in the other lane (or in the current or initial lane of travel), while the middle vehicle or vehicles sense sideward to determine if there are any vehicles present in the other lane. When it is determined that the other lane is clear (at least clear in the region in which the platoon of vehicles will occupy), and if it is desired or appropriate for the platoon of vehicles to change lanes, the rear vehicle changes lanes first (FIGS. 5-7), followed by the next rearward-most vehicle (FIGS. 7-10), and then followed by the next rearward-most vehicle (FIGS. 9-13), and then followed by the next rearward-most vehicle (FIGS. 12-15), which is the second vehicle in line in the illustrated example, and finally followed by the leading vehicle (FIGS. 15-18)." FIG. 18, included above, best demonstrates that, after the lane change, the vehicle platoon is made to travel behind a second vehicle traveling in a second traveling lane located immediately in front of the leading vehicle of the platoon.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boegel in view of Oshida et al. (US 2016/0071418 A1), hereinafter Oshida.

Regarding claim 3, Boegel teaches the aforementioned limitation of claim 2. However, Boegel does not outright teach the recognizer predicting that the second vehicle intends to follow the first vehicle when a distance between the first and second vehicles is less than a first distance and decreases by a first change degree or more. Oshida teaches vehicle operation assistance applied to vehicle following, comprising:
the recognizer predicts that the second vehicle intends to follow the first vehicle when a distance between the first and second vehicles is less than a first distance and decreases by a first change degree or more.
Oshida teaches ([0091]): "For example, the help center 192 may transmit a command to place the vehicle in follower mode when the leader vehicle arrives or is within a threshold distance of the vehicle." Thus, while the vehicles may not initially be within the threshold distance, Oshida anticipates that the distance may decrease by a first change degree or more, resulting in a distance less than a first threshold distance. Oshida further taches ([0094]): "In any event, when the vehicle is in emergency mode (e.g., via a manual press of a request for help button through the interface component 170 or as automatically determined by the monitoring component 110), the assist component 180 determines an emergency response action of requesting a leader vehicle, a potential leader vehicle is within a threshold ‘tow’ initiate distance from the vehicle, a “follow me” request is received (e.g., initiated by the help center 192 or the potential leader vehicle), and confirmation of the “follow me” request is provided (e.g., via the interface component 170 or automatically, such as via the assist component 180 or the communication component 160), the vehicle may be placed in follower mode."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boegel to incorporate the teachings of Oshida to provide the recognizer predicting that the second vehicle intends to follow the first vehicle when a distance between the first and second vehicles is less than a first distance and decreases by a first change degree or more. Boegel and Oshida are each directed towards similar pursuits in the field of cooperative vehicle driving. As such, one of ordinary skill in the art would find it beneficial to incorporate the teachings of Oshida, as doing so advantageously provides emergency assistance if a vehicle is in an emergency mode and reaches a threshold distance of another vehicle, thereby entering emergency wireless towing, as recognized by Oshida ([0094]).


the recognizer predicts that the second vehicle intends to follow the first vehicle when a distance between the first and second vehicles is less than a second distance and transitions within a second change degree.
Oshida teaches ([0091]): "For example, the help center 192 may transmit a command to place the vehicle in follower mode when the leader vehicle arrives or is within a threshold distance of the vehicle." Thus, while the vehicles may not initially be within the threshold distance, Oshida anticipates that the distance may decrease by a first change degree or more, resulting in a distance less than a first threshold distance. Oshida further taches ([0094]): "In any event, when the vehicle is in emergency mode (e.g., via a manual press of a request for help button through the interface component 170 or as automatically determined by the monitoring component 110), the assist component 180 determines an emergency response action of requesting a leader vehicle, a potential leader vehicle is within a threshold ‘tow’ initiate distance from the vehicle, a “follow me” request is received (e.g., initiated by the help center 192 or the potential leader vehicle), and confirmation of the “follow me” request is provided (e.g., via the interface component 170 or automatically, such as via the assist component 180 or the communication component 160), the vehicle may be placed in follower mode." Here, the second change degree corresponds to the vehicle’s status as being in an emergency mode.
.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boegel in view of Kim (US 2019/0122562 A1).

Regarding claim 5, Boegel teaches the aforementioned limitations of claim 2. However, Boegel does not outright teach the recognizer predicting that the second vehicle does not intend to follow the first vehicle when a distance between the first and second vehicles increases by a third change degree or more. Kim teaches an apparatus and method for maneuver platooning of vehicles, comprising:
the recognizer predicts that the second vehicle does not intend to follow the first vehicle when a distance between the first and second vehicles increases by a third change degree or more.
Kim teaches ([0080]): "If the regeneration operation has been approved, the apparatus may, in step 535 control the vehicle LV to start the regeneration operation and may control the external vehicle FV1 to increase the distance between the external vehicle FV1 and the vehicle LV. For example, if the leading vehicle moves to the rear of the vehicle platooning line, it may be difficult to control the vehicle platooning, and therefore the vehicle may increase the distance between the vehicle and the external vehicle to reduce an influence caused by the regeneration operation." Kim further teaches ([0081]): "If the regeneration operation has not been approved, the apparatus may, in step 540, disable the vehicle platooning." Thus, when the unapproved regeneration operation is performed to increase the distance between the external vehicle FV1 and the vehicle LV, the vehicle platooning is disabled. Since the platooning is disabled in response to an unapproved action, the Examiner has interpreted such to amount to a determination of an intention to not follow the first vehicle.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boegel to incorporate the teachings of Kim to provide the recognizer predicting that the second vehicle does not intend to follow the first vehicle when a distance between the first and second vehicles increases by a third change degree or more. Boegel and Kim are each directed towards similar pursuits in the field of cooperative vehicle driving. As such, one of ordinary skill in the art would find it beneficial to incorporate the teachings of Kim, as doing so ultimately serves to reduce heat damage to neighboring vehicles and to enhance the accuracy of vehicle platooning control by regenerating a filter (e.g., particulate matter filter, [0005]), as recognized by Kim ([0027]). In particular, Kim provides a beneficial teaching of disbanding the platoon based on an unapproved regeneration action, as Kim recognizes that vehicles behind the regenerating vehicle can be damaged by emissions ([0059]).

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boegel in view of Schunk et al. (US 2017/0225682 A1), hereinafter Schunk.

Regarding claim 6, Boegel teaches the aforementioned limitations of claim 2. However, Boegel does not outright teach the recognizer predicting that the second vehicle does not intend to follow the first 
the recognizer predicts that the second vehicle does not intend to follow the first vehicle when the second vehicle is traveling behind the own vehicle and an external lighting device of the second vehicle performs a predetermined operation.
Schunk teaches ([0042]): "FIG. 3 depicts the motor vehicle 1 in a second travel situation in which a convoy 13 is formed by the motor vehicle 1, the leading vehicle 12, and a trailing vehicle 14, which all travel in lane 3. Advantageously, the vehicles 12, 14 can be operated in a same way as the motor vehicle 1. In this travel situation, the motor vehicle 1 wishes to depart from the convoy 13 and to change lane. This intent is indicated by turn signals, and a lane change signal is sent to the leading and trailing vehicles 12, 14."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boegel to incorporate the teachings of Schunk to provide the recognizer predicting that the second vehicle does not intend to follow the first vehicle when the second vehicle is traveling behind the own vehicle and an external lighting device of the second vehicle performs a predetermined operation. Incorporating the teachings of Schunk would be advantageous, as doing so provides a method of interpreting driver intention to not follow the first vehicle. In particular, Schunk anticipates that the turn signal indicators indicate intent to depart from the convoy and to change lane ([0042]).

Regarding claim 6, Boegel teaches the aforementioned limitations of claim 2. However, Boegel does not outright teach the recognizer predicting that the second vehicle does not intend to follow the first vehicle when a communicator performing inter-vehicle communication receives predetermined 
the recognizer predicts that the second vehicle does not intend to follow the first vehicle when a communicator performing inter-vehicle communication receives predetermined information from the second vehicle.
Schunk teaches ([0042]): "FIG. 3 depicts the motor vehicle 1 in a second travel situation in which a convoy 13 is formed by the motor vehicle 1, the leading vehicle 12, and a trailing vehicle 14, which all travel in lane 3. Advantageously, the vehicles 12, 14 can be operated in a same way as the motor vehicle 1. In this travel situation, the motor vehicle 1 wishes to depart from the convoy 13 and to change lane. This intent is indicated by turn signals, and a lane change signal is sent to the leading and trailing vehicles 12, 14."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boegel to incorporate the teachings of Schunk to provide the recognizer predicting that the second vehicle does not intend to follow the first vehicle when a communicator performing inter-vehicle communication receives predetermined information from the second vehicle. Incorporating the teachings of Schunk would be advantageous, as doing so provides a method of interpreting driver intention to not follow the first vehicle. In particular, Schunk anticipates that the lane change signal is used to indicate intent to depart from the convoy and to change lane ([0042]).

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boegel in view of Ishioka et al. (US 2018/0201271 A1), hereinafter Ishioka.

Regarding claim 8, Boegel teaches the aforementioned limitations of claim 1. However, while Boegel does teach a determination that it is difficult to follow the second vehicle based on a state of the second traveling lane in at least paragraph [0018], Boegel does not outright teach that this process occurs 
the driving controller determines whether it is difficult to follow the second vehicle based on a state of the second traveling lane after the driving controller determines to cause the own vehicle to travel behind the second vehicle,
Ishioka teaches ([0170]): "FIG. 28 is a diagram illustrating a state in which the target position candidate setting unit 111 according to the fourth embodiment sets lane change target position candidates. In FIG. 28, L1 is a subject lane, L2 is an adjacent lane, … and L3 is a lane adjacent to the adjacent lane... T1 and T2 are lane change target position candidates... The subject vehicle mA is a preceding vehicle, the nearby vehicle mB is a vehicle traveling immediately in front of the subject vehicle M in the adjacent lane L2, and the nearby vehicle mC is a vehicle traveling immediately behind the subject vehicle M in the adjacent lane L2." Ishioka further teaches ([0171]): "The target position candidate setting unit 111 sets the lane change target position candidates T1 and T2 at positions at which the subject vehicle M can safely change lanes without interfering with, for example, the nearby vehicle mB and the nearby vehicle mC... When there is no area in which the subject vehicle M may perform the lane change behind the nearby vehicle mC, the target position candidate setting unit 111 does not set the lane change target position candidate T2 and sets only the lane change target position candidate T1." Although in this example there is more room for candidate T1, as shown in FIG. 28 below, one of ordinary skill in the art would readily anticipate a modification of this teaching wherein instead target position candidate T2 possesses the larger area for a safe lane change.

    PNG
    media_image2.png
    779
    451
    media_image2.png
    Greyscale

and the driving controller causes the own vehicle to travel behind a third vehicle traveling behind the second vehicle in the second traveling lane when the driving controller determines that it is difficult to follow the second vehicle.
Ishioka teaches ([0171]): "The target position candidate setting unit 111 sets the lane change target position candidates T1 and T2 at positions at which the subject vehicle M can safely change lanes without interfering with, for example, the nearby vehicle mB and the nearby vehicle mC... When there is no area in which the subject vehicle M may perform the lane change behind the nearby vehicle mC, the target position candidate setting unit 111 does not set the lane change target position candidate T2 and sets only the lane change target position candidate T1." Although in this example there is more room for candidate T1, as shown in FIG. 28 above, one of ordinary skill in the art would readily anticipate a modification of this teaching wherein instead target position candidate T2 possesses the larger area for a safe lane change. Ishioka further teaches ([0138]): "In the automatic driving mode, the travel control unit 120 reads action plan information 136 generated by the action plan generation unit 106 and controls the control target on the basis of an event included in the read action plan information 136. When this event is a lane change event, the travel control unit 120 determines the amount of control (for example, a rotation speed) of the electric motor in the steering device 92 and the amount of control (for example, a degree of throttle opening of an engine or a shift stage) of the ECU in the travel driving force output device 90..."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boegel to incorporate the teachings of Ishioka to provide that the driving controller determines whether it is difficult to follow the second vehicle based on a state of the second traveling lane after the driving controller determines to cause the own vehicle to travel behind the second vehicle, and that the driving controller causes the own vehicle to travel behind a third vehicle traveling behind the second vehicle in the second traveling lane when the driving controller determines that it is difficult to follow the second vehicle. Boegel and Ishioka are each directed toward similar pursuits in the field of cooperative vehicle driving, namely directed towards following vehicles. As such, one of ordinary skill in the art would be motivated to incorporate the teachings of Ishioka, as doing so would advantageously provide a method of changing lanes in a safe manner without interfering with other nearby vehicles, as recognized by Ishioka ([0171]).

Regarding claim 9, Boegel and Ishioka teach the aforementioned limitations of claim 8. However, Boegel does not outright teach that the driving controller selects a vehicle of which a distance with a 
the driving controller selects a vehicle of which a distance with a following vehicle in the second traveling lane is equal to or greater than a third distance as the third vehicle.
Ishioka teaches ([0091]): "FIG. 9 is a diagram illustrating a process that is executed by the target position candidate setting unit 111 when a following vehicle is not detected. As illustrated in FIG. 9, when a following vehicle is not detected (when there is no nearby vehicle within the detection range of the detection unit DT behind the subject vehicle M), the target position candidate setting unit 111 determines, for example, a point at a predetermined distance X2 behind the rear end portion of the subject vehicle M to be the rear side boundary Arr of the target area Ar." Ishioka further teaches ([0092]): "In this case, the target position candidate setting unit 111 may set the lane change target position candidate T not only between two nearby vehicles traveling in a relationship of immediately in front or immediately behind)... but also between the front side boundary Arf of the target area Ar and a nearby vehicle immediately behind the boundary and between the rear side boundary Arr of the target area Ar and a nearby vehicle immediately in front of the boundary." Referring to FIG. 9 below, it is shown that vehicle m7 is located at the distance X2.

    PNG
    media_image3.png
    782
    456
    media_image3.png
    Greyscale


Regarding claim 10, Boegel teaches the aforementioned limitations of claim 1. However, Boegel does not outright teach that the driving controller performs an operation of directing a traveling direction of the own vehicle toward a second traveling lane or an operation of bringing a lateral position of the own vehicle near the second traveling lane side when the driving controller determines that it is difficult to enter the second traveling lane based on the state of the second traveling lane. Ishioka teaches a vehicle control device applied to vehicle following, comprising:
the driving controller performs an operation of directing a traveling direction of the own vehicle toward a second traveling lane or an operation of bringing a lateral position of the own vehicle near the second traveling lane side when the driving controller determines that it is difficult to enter the second traveling lane based on the state of the second traveling lane.
Ishioka teaches ([0170]): "FIG. 28 is a diagram illustrating a state in which the target position candidate setting unit 111 according to the fourth embodiment sets lane change target position candidates. In FIG. 28, L1 is a subject lane, L2 is an adjacent lane, … and L3 is a lane adjacent to the adjacent lane... T1 and T2 are lane change target position candidates... The subject vehicle mA is a preceding vehicle, the nearby vehicle mB is a vehicle traveling immediately in front of the subject vehicle M in the adjacent lane L2, and the nearby vehicle mC is a vehicle traveling immediately behind the subject vehicle M in the adjacent lane L2." Ishioka further teaches ([0171]): "The target position candidate setting unit 111 sets the lane change target position candidates T1 and T2 at positions at which the subject vehicle M can safely change lanes without interfering with, for example, the nearby vehicle mB and the nearby vehicle mC... When there is no area in which the subject vehicle M may perform the lane change behind the nearby vehicle mC, the target position candidate setting unit 111 does not set the lane change target position candidate T2 and sets only the lane change target position candidate T1." Ishioka even further teaches ([0138]): "In the automatic driving mode, the travel control unit 120 reads action plan information 136 generated by the action plan generation unit 106 and controls the control target on the basis of an event included in the read action plan information 136. When this event is a lane change event, the travel control unit 120 determines the amount of control (for example, a rotation speed) of the electric motor in the steering device 92 and the amount of control (for example, a degree of throttle opening of an engine or a shift stage) of the ECU in the travel driving force output device 90..."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boegel to incorporate the teachings of Ishioka to .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boegel in view of Tsuruta et al. (US 2013/0226432 A1), hereinafter Tsuruta.

Regarding claim 11, Boegel teaches the aforementioned limitations of claim 1. However, Boegel does not outright teach that the driving controller causes the own vehicle to repeat deceleration and acceleration when the driving controller determines that it is difficult to enter the second traveling lane based on the state of the second traveling lane. Tsuruta teaches a driving control apparatus mounted on a vehicle to avoid collisions with a preceding vehicle, including provisions for lane change maneuvers, comprising:
the driving controller causes the own vehicle to repeat deceleration and acceleration when the driving controller determines that it is difficult to enter the second traveling lane based on the state of the second traveling lane.
Tsuruta teaches ([0066]): "Thus, only the region being present on the adjacent traffic lane where vehicles run with average traveling speed slower than that of the present lane is used as the avoidance region SS whereby colliding with the preceding vehicle is avoided easily. In other word, changing the present lane to a traffic lane where vehicles run with faster average traveling speed requires acceleration of the vehicle to change the traffic lane so that it is difficult to avoid colliding with the preceding vehicle. However, when the present vehicle changes the present lane to a traffic lane where vehicles run with slower traveling speed, the present vehicle can change the present lane to the avoidance region SS on the adjacent traffic lane by decreasing the traveling speed, whereby the present vehicle can avoid colliding with the preceding vehicle easily." Tsuruta further teaches ([0090]): "Specifically, the calculation unit 220 searches the avoidance region SS being present within a range where the present vehicle is capable of moving... and outputs an adjustment signal that changes the traveling speed of the present vehicle so as to allow the present vehicle to move to a lateral side of an avoidance region which is closest to the present vehicle among the avoidance regions searched by the calculation unit 220. For example, when the avoidance region SS exists, the calculation unit 220 outputs an adjustment signal that decelerates the traveling speed of the present vehicle to the traveling speed control unit 31. Then, the process returns to the step S10 and repeatedly executes the above-described process." Thus, since the process is repeatedly executed, Tsuruta provides a teaching of causing the own vehicle to repeat deceleration and acceleration when the driving controller determines that it is difficult to enter the second traveling lane based on the state of the second traveling lane.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boegel to incorporate the teachings of Tsuruta to provide that the driving controller causes the own vehicle to repeat deceleration and acceleration when the driving controller determines that it is difficult to enter the second traveling lane based on the state of the second traveling lane. Boegel and Tsuruta are each directed towards similar pursuits in the field of vehicle lane change control. One of ordinary skill in the art would find it beneficial to incorporate the teachings of .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boegel and Ishioka in view of Otuka (US 2012/0296522 A1).

Regarding claim 12, Boegel and Ishioka teach the aforementioned limitations of claim 10. However, neither Boegel nor Ishioka outright teach that, based on the state of the second traveling lane, the driving controller causes the own vehicle to enter the second traveling lane when the driving controller determines that it is not difficult to enter the second traveling lane after the driving controller determines that it is difficult to enter the second traveling lane. Otuka teaches a driving support sytem including lane change support, comprising:
based on the state of the second traveling lane, the driving controller causes the own vehicle to enter the second traveling lane when the driving controller determines that it is not difficult to enter the second traveling lane after the driving controller determines that it is difficult to enter the second traveling lane.
Otuka teaches ([0009]): "A first aspect of the present invention is a driving support system including: … a lane change support unit configured to search for a vehicle as an obstacle to a lane change from the image of the rear view from the vehicle, which has been captured by the second or third imaging unit... to perform a lane change by instructing the lane keeping support unit to change a lane being used to an adjacent lane in a direction detected by the turn signal indicator operation detection unit when it is determined that there is no obstructing vehicle, and to withhold a lane change and wait until there is no obstructing vehicle and then cancel withholding of the lane change when it is determined that there is no obstructing vehicle." Otuka further teaches when it is determined that there is no vehicle approaching from the rear side and there is no obstructing vehicle ahead in the lane change direction, a lane change is allowed, and the lane being used is changed from the lane in which the vehicle is traveling at that point of time to the adjacent lane in the lane change direction."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boegel and Ishioka to incorporate the teachings of Otuka to provide that, based on the state of the second traveling lane, the driving controller causes the own vehicle to enter the second traveling lane when the driving controller determines that it is not difficult to enter the second traveling lane after the driving controller determines that it is difficult to enter the second traveling lane. Boegel and Otuka are each directed towards similar pursuits in the field of vehicle lane change control. One of ordinary skill in the art would find it beneficial to incorporate the teachings of Otuka, as doing so advantageously provides the ability to withhold a lane change until an obstructing vehicle is no longer present, as recognized by Otuka ([0009]). In practice, this prevents collisions by preventing lane changes into lanes which are currently occupied by other vehicles.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Masui et al. (US 2017/0326980 A1) teaches a vehicle cruise control apparatus including following a preceding vehicle which is in the same lane as the own vehicle. Masui et al. further includes an imaging device, radar device, and sonar device for detecting objects. Yeo (US 2020/0055452 A1) teaches a recording device for a vehicle which is, in part, used to detect turn signal lamps in order to determine lane change intention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.T.G./Examiner, Art Unit 3662        

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662